     Case 2:19-cv-01270-JAM-DB Document 19 Filed 10/25/19 Page 1 of 2

 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   STEPAN A. HAYTAYAN, State Bar No. 205457
     Supervising Deputy Attorney General
 3   JONATHAN M. EISENBERG, State Bar No. 184162
     Deputy Attorney General
 4    300 South Spring Street, Suite 1702
      Los Angeles, CA 90013
 5    Telephone: (213) 269-6246
      Fax: (916) 731-2124
 6    E-mail: Jonathan.Eisenberg@doj.ca.gov
     Attorneys for Defendants California Occupational
 7   Safety and Health Standards Board, together with
     Board Members David Thomas, Chris Laszcz-Davis,
 8   Laura Stock, Barbara Burgel, David Harrison, and
     Nola J. Kennedy, in their official capacities; and
 9   California Governor’s Office of Emergency
     Services, together with OES Director Mark
10   Ghilarducci, in his official capacity

11                          IN THE UNITED STATES DISTRICT COURT

12                        FOR THE EASTERN DISTRICT OF CALIFORNIA

13                                 SACRAMENTO COURTHOUSE

14

15
     WESTERN STATES PETROLEUM                        Case No. 2:19-cv-01270
16   ASSOCIATION, A CALIFORNIA NOT-FOR-
     PROFIT CORPORATION,                       STATEMENT OF NON-OPPOSITION
17                                             TO INTERVENTION MOTION OF
                                    Plaintiff, UNITED STEEL, PAPER AND
18                                             FORESTRY, RUBBER,
                v.                             MANUFACTURING, ENERGY, ALLIED
19                                             INDUSTRIAL AND SERVICE
                                               WORKERS INTERNATIONAL UNION,
20   CALIFORNIA OCCUPATIONAL SAFETY AFL-CIO, CLC
     AND HEALTH STANDARDS BOARD,
21   TOGETHER WITH BOARD MEMBERS DAVID
     THOMAS, CHRIS LASZCZ-DAVIS,
22   LAURA STOCK, BARBARA BURGEL,
     DAVID HARRISON, AND NOLA J.
23   KENNEDY, IN THEIR OFFICIAL CAPACITIES,
     AND CALIFORNIA GOVERNOR’S
24   OFFICE OF EMERGENCY SERVICES,
     TOGETHER WITH OES DIRECTOR MARK
25   GHILARDUCCI, IN HIS OFFICIAL CAPACITY,

26                                     Defendants.
27

28          Defendants California Occupational Safety and Health Standards Board (the “Board”), as
                                                   1
             STATEMENT OF NON-OPPOSITION TO USW INTERVENTION MOTION (Case No. 2:19-cv-01270)
     Case 2:19-cv-01270-JAM-DB Document 19 Filed 10/25/19 Page 2 of 2

 1   well as Board Members David Thomas, Chris Laszcz-Davis, Laura Stock, Barbara Burgel, David

 2   Harrison, Nola J. Kennedy, sued in their official capacities, and the California Governor’s Office

 3   of Emergency Services (“OES”), as well as OES Director Mark Ghilarducci, sued in his official

 4   capacity, take no position on the September 26, 2019, motion of United Steel, Paper and Forestry,

 5   Rubber, Manufacturing, Energy, Allied Industrial and Service Workers International Union,

 6   AFL-CIO, CLC, to intervene in the above-entitled case.

 7   Dated: October 25, 2019                              Respectfully submitted,
 8                                                        XAVIER BECERRA
                                                          Attorney General of California
 9                                                        STEPAN A. HAYTAYAN
                                                          Supervising Deputy Attorney General
10

11
                                                          /s/ Jonathan M. Eisenberg
12                                                        _____________________________________________________________________________________________________________

                                                          JONATHAN M. EISENBERG
13                                                        Deputy Attorney General
                                                          Attorneys for Defendants California
14                                                        Occupational Safety and Health Standards
                                                          Board, together with Board Members David
15                                                        Thomas, Chris Laszcz-Davis, Laura Stock,
                                                          Barbara Burgel, David Harrison, and Nola
16                                                        J. Kennedy, in their official capacities; and
                                                          California Governor’s Office of Emergency
17                                                        Services, together with OES Director Mark
                                                          Ghilarducci, in his official capacity
18

19

20
21

22

23

24

25

26
27

28
                                                     2
              STATEMENT OF NON-OPPOSITION TO USW INTERVENTION MOTION (Case No. 2:19-cv-01270)
